IN THE MATTER OF THE                                                                          *     IN THE
APPLICATION TO RESIGN FROM
FROM THE PRACTICE OF LAW                                                                      *     COURT OF APPEALS
OF JONATHAN DAVID SUSS
                                                                                              *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 90

                                                                                              *     September Term, 2020

                                                                                     ORDER

                         Upon consideration of the Application to Resign from the Practice of Law of

  Jonathan David Suss and the response of Bar Counsel, filed in the above-captioned case,

  it is this 15th day of June, 2021


                         ORDERED, by the Court of Appeals of Maryland, that the resignation of

  Jonathan David Suss from the Bar of the State of Maryland is hereby accepted; and it is

  further


                         ORDERED, that the Clerk of this Court shall remove the name Jonathan David

  Suss from the register of attorneys in the Court and certify that fact to the Trustees of the

  Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in

  this State.



   Pursuant to Maryland Uniform Electronic Legal
  Materials Act
  (§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-06-15 15:30-04:00
                                                                                             /s/ Mary Ellen Barbera
                                                                                                  Chief Judge
  Suzanne C. Johnson, Clerk